Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments filed on 06/13/2019.
 
Claims 1-30 are pending. Claims 1-19 have been cancelled. Claims 31-41 have been added. Claims 20-41 are allowed.

Drawings 
The applicant’s drawings submitted on 06/13/2019 are acceptable for examination purposes.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to Pseudo-random number generators, classified in CPC: G06F7/582.
II.	Claims 20-30, drawn to digital signatures, classified in CPC: H04L9/3247.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I is used generation of pseudo-random number or the like, while subcombination II has separate utility such as verification of digital signatures.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant representative Mr. Timothy D. MacIntyre    on 04/18/2022, as result election of claims 20-30 has been made without traverse.

Claims 20-41 are allowed.


EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 04/18/2022 by the applicant Mr. Timothy D. MacIntyre (Reg. 42,824). 


Claims 1-19 (Cancelled)

20. A method for identifying problem resolutions in a computing environment, comprising: receiving a problem graph for a current problem in the computing environment, wherein the problem graph describes abnormal operating conditions in the computing environment; generating a signature of interest from the problem graph; comparing the signature of interest to a plurality of signatures stored in an index, where each signature in the plurality of signatures is derived from a previous problem graph and has an associated problem resolution, such that the previous problem graph represents an occurrence of a previous problem in the computing environment; and identifying one or more previous problems that are similar to the current problem based on the comparison of the signature of interest to the plurality of signatures, wherein the signature of interest is generated by 62Attorney Docket No. 17073-000089-US extracting a group of data features from the problem graph, where the group of data features preserves the connection structure of the graph; for each extracted data feature in the group of data features, generating a list of random numbers using a pseudo random number generator, where the random numbers in each of the lists of random numbers are generated from different non-overlapping intervals; for each list of random numbers, creating a random permutation of the list of random numbers; grouping the random numbers from the lists of random numbers into subsets of random numbers, where the random numbers having same placement in the lists of random numbers are grouped into the same subset of random numbers; from each subset of random numbers, selecting a particular random number from a subset of random numbers, where the particular random number has the smallest value amongst the random numbers in the subset of random numbers; and concatenating the selected random numbers to form the signature of interest from the problem graph.  

21. The method of claim 20 wherein nodes comprising the problem graph represent events in the computing environment and edges in the problem graph represent a causal relationship between events in the problem graph.  
22. The method of claim 21 wherein extracting a group of data features from the problem graph further comprises creating a tuple for each edge in the problem graph, such that a given tuple includes data identifying nodes connected by a given edge.  

23. The method of claim 22 wherein extracting a group of data features from the problem graph further comprises identifying a causality probability associated with each edge in the problem graph, mapping the causality probability to one of a set of discrete values for the causality probability and adding the mapped discrete vale to the tuple for the given edge.  

24. The method of claim 20 wherein identifying one or more previous problems that are similar to the current problem further comprises comparing each number in the signature of interest to corresponding number in a given signature from the plurality of signatures and totaling how many numbers are identical between the signature of interest and the given signature.  

25. The method of claim 20 wherein generating a list of random numbers includes applying a hash function to at least a portion of the extracted data feature.  

26. The method of claim 20 further comprises initializing a pseudo random number generator for each of the extracted data features in the group of data features.  

27. The method of claim 26 further comprises initializing the pseudo random number generator using a value of the extracted data feature.  

28. The method of claim 20 further comprises creating a random permutation of the row using Fisher-Yates shuffle method.  

29. The method of claim 20 further comprises combining the step of generating a list of random numbers and creating a random permutation into one iterative step.  

30. The method of claim 20 further comprises for each extracted data feature in the group of data features, arranging non-overlapping intervals with values defining the non-overlapping intervals in ascending order; tracking value of a random number having highest value amongst the generated random numbers generated for the lists of random numbers; and for a given extracted feature, ceasing to generate a list of random numbers when a lower bound of the corresponding non-overlapping interval for the given extracted feature exceeds the tracked value.


(new) A non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to perform:  
receiving a problem graph for a current problem in a computing environment, wherein the problem graph describes abnormal operating conditions in the computing environment; 
generating a signature of interest from the problem graph; 
comparing the signature of interest to a plurality of signatures stored in an index, where each signature in the plurality of signatures is derived from a previous problem graph and has an associated problem resolution, such that the previous problem graph represents an occurrence of a previous problem in the computing environment; and
 identifying one or more previous problems that are similar to the current problem based on the comparison of the signature of interest to the plurality of signatures, wherein the signature of interest is generated by 
extracting a group of data features from the problem graph, where the group of data features preserves the connection structure of the graph;
for each extracted data feature in the group of data features, generating a list of random numbers using a pseudo random number generator, where the random numbers in each of the lists of random numbers are generated from different non-overlapping intervals;
for each list of random numbers, creating a random permutation of the list of random numbers;
grouping the random numbers from the lists of random numbers into subsets of random numbers, where the random numbers having same placement in the lists of random numbers are grouped into the same subset of random numbers;  
from each subset of random numbers, selecting a particular random number from a subset of random numbers, where the particular random number has the smallest value amongst the random numbers in the subset of random numbers; and 
concatenating the selected random numbers to form the signature of interest from the problem graph.	

 (new) The non-transitory computer-readable medium of claim 31 wherein nodes comprising the problem graph represent events in the computing environment and edges in the problem graph represent a causal relationship between events in the problem graph.
 
(new) The non-transitory computer-readable medium of claim 32 wherein extracting a group of data features from the problem graph further comprises creating a tuple for each edge in the problem graph, such that a given tuple includes data identifying nodes connected by a given edge.

(new) The non-transitory computer-readable medium of claim 33 wherein extracting a group of data features from the problem graph further comprises identifying a causality probability associated with each edge in the problem graph, mapping the causality probability to one of a set of discrete values for the causality probability and adding the mapped discrete vale to the tuple for the given edge.

(new) The non-transitory computer-readable medium of claim 30 wherein identifying one or more previous problems that are similar to the current problem further comprises comparing each number in the signature of interest to corresponding number in a given signature from the plurality of signatures and totaling how many numbers are identical between the signature of interest and the given signature.

(new) The non-transitory computer-readable medium of claim 30 wherein generating a list of random numbers includes applying a hash function to at least a portion of the extracted data feature.
 
(new) The non-transitory computer-readable medium of claim 30 further comprises initializing a pseudo random number generator for each of the extracted data features in the group of data features.

(new) The non-transitory computer-readable medium of claim 37 further comprises initializing the pseudo random number generator using a value of the extracted data feature.  

(new) The non-transitory computer-readable medium of claim 30 further comprises creating a random permutation of the row using Fisher-Yates shuffle method.

(new) The non-transitory computer-readable medium of claim 30 further comprises combining the step of generating a list of random numbers and creating a random permutation into one iterative step.

  (new) The non-transitory computer-readable medium of claim 30 further comprises
for each extracted data feature in the group of data features, arranging non-overlapping intervals with values defining the non-overlapping intervals in ascending order; 
tracking value of a random number having highest value amongst the generated random numbers generated for the lists of random numbers; and 
for a given extracted feature, ceasing to generate a list of random numbers when a lower bound of the corresponding non-overlapping interval for the given extracted feature exceeds the tracked value.   


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “receiving a problem graph for a current problem in a computing environment. A signature of interest is generated from the problem graph. The signature of interest is compared to the signatures stored in an index. The previous problems that are similar to the current problem are identified based on the comparison of the signature of interest to the signatures. A group of data features is extracted from the problem graph. A list of random numbers is generated using a pseudo random number generator for each extracted data feature in the group of data features. A random permutation of the list of random numbers is created. The random numbers are grouped from the lists of random numbers into subsets of random numbers. A particular random number is selected from a subset of random numbers from each subset of random numbers. The selected random numbers are concatenated to form the signature of interest from the problem graph”; in combination with all the elements of each independent claim as amended by Applicant on 04/19/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20180203916 A1 – Rafsky which describes identify a signature of the data item, the signature including a set of elements.

US 20180357422 A1 – Telang which describes sorted netflow data is streamed to a cybersecurity system to determine a response by the cybersecurity system to the streamed data.

US 20170201503 A1- Mainieri et al. which describes malware detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491